Title: To George Washington from Christopher Gist, 24 November 1755
From: Gist, Christopher
To: Washington, George



Dear Sir
Lancaster Town Pennsylvania Novr 24th 1755

I have Sent twenty of My Soldiers to York Town who are all in good Sperritts there and Two I now Send to them. To Morrow I Shall follow them I have been forced to Borrow Money, and if Could have had Money enough I Bleive I Should have had 50 Men by this Time, I hope I Shall be properly Supploy’d with cash to Answer what I have done and if We want men I think I Can Soon get them. We have had No Scalping work hear this Week. We have a flying Story of 7000 French Going to Attact Genl Johnston which hope is Not true. I shall be at winchester with all Possible Speed in the Intrum I am Sir yr Most Humle Servt

Christr Gist


PS Detr: Giles is with me with whos Company hope you’l be pleased. C.G.

